DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16908803, filed 6/23/2020, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 4, 5, 6 are objected to because of the following informalities:  
Claim 4 recites “a control electrode”. It should be “the control electrode” because it refers back to claim 1.
Claim 5 line 5 should be “the plurality of horizontal lines” because it refers back to line 3.
Claim 6 line 2 should be “the control electrode” because it refers back to claim 1.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 2, 3, 7 are allowed.
Claim 4 - 6 would be allowable if rewritten to overcome the claim objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 1:
The closest prior art is Shim et al. (U.S. Patent 9105236 B2).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “applying a low voltage of a first power source signal to a first electrode of a first transistor to diode-connect the first transistor; dividing a data voltage applied to a data line using first and second capacitors 10which are connected in series to apply divided voltage to a control electrode of the first transistor; and applying a high voltage of the first driving signal to the control electrode of the first transistor to emit a light from the organic light emitting diode.", in the context of the rest of the claimed limitations.

	Claims 2, 3, 7 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9224335 B2 discloses OLED circuit on Fig. 3. 
US 9105236 B2 discloses OLED circuit on Fig. 2. 
US 8232986 7B2 discloses OLED circuit on Fig. 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693